DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/04/2020 and 09/01/2020 has been entered.
		

	Claim status
The examiner acknowledged the amendment made to the claims on 09/01/2020 and 10/04/2020. Claims filed on 10/04/2020 are examined.
Claims 1 and 11-12 are currently amended. Claims 2-3, 9-10 and 13 are previously presented. Claims 4-8 are cancelled. Claim 14 remains withdrawn. Claims 1-3 and 9-13 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

	Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the microbial composition is in the form of a W/O emulsion consisting of an aqueous phase and an oil phase, and then goes on to recite that the microbial composition consists of 
Claim 2 recites “wherein the concentration of the active ingredient in the composition ranges between 10.0% and 70.0% (w/w)”. However, claim 1, from which claim 2 depends, does not recites an active ingredient. There is insufficient antecedent basis for this limitation in the claim. It is further not clear what the active ingredient is referring to. For the purpose of examination, the active ingredient is interpreted to mean the blend of the four probiotic microorganisms. Appropriate correction is required.
Claim 3 recites “wherein the concentration of each of the microorganisms of the active ingredient ranges between 1 x106 and 1X 1010 CFM/ml”. However, claim 1, from which claim 3 depends, does not recites an active ingredient. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted to mean wherein the concentration of each of the microorganisms ranges between 1 x106 and 1X 1010 CFM/ml. Appropriate correction is required.
Claim 11 recites that the blend of probiotic microorganisms is contained in a liquid culture medium in a concentration of 40%; sunflower oil in a concentration of 49.96%; polysorbate 20 in a concentration of 1.84%; liquid lecithin in a concentration of 5.95%; hydrocolloid in a concentration of 1.50%; sodium bicarbonate in a concentration of 0.75%. However, it is unclear if the liquid culture medium is or is in the aqueous phase as recited in claim 1. It is unclear if it is the blend of probiotic microorganisms or the culture medium that has a concentration of 40%.  It is also unclear if all the concentrations recited in the claim are based on the microbial composition. Further, it is not clear if the concentrations are weight concentration. For the purpose of examination, claim 11 is interpreted as:

Claims 2-3 and 9-13 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 12 depends from claim 11 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
 Claim 11 recites that “[T]he microbial composition according to claim 1, comprising”.  However, claim 1 from which claim 11 depends, recites that the microbial composition only consists of a blend of four probiotic microorganism. As such, claim 11 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal (Yorguin Leonel Villarreal Solano Quim, Estudio de estabilidad para la selección de una formulación de un producto probiótico, Thesis, 2013, Abstract and pages 1-31, cited in IDS, original document and Google translation relied on for reference) in view of Cutcliffe (Cutcliffe, US Patent Application Publication No. 2016/0271189), Wassel (Wassel US Patent Application Publication No. 2007/0207133) and Harel (Harel US Patent Application Publication No. 2014/0322297).
	 
Regarding claim 1, Villarreal teaches a probiotic composition in the form of a W/O emulsion comprising an aqueous phase and an oil phase, wherein the microbial composition consists of Streptococcus bovis and Butyrivibrio fibrisolvens in the aqueous phase, and the oil phase comprises oil, an emulsifying agent, a viscous agent and a pH regulating agent (3.3.1 and Table 3-1, page 30-31 of original document; page 1-3 of Google translation). Villarreal further teaches that the composition is aimed to benefit calves by decreasing neonatal diarrhea that resulted from the poor establishment of the intestinal microbial flora (Abstract, page X of original document; Google translation of para. 2-3 of Introduction).
Villarreal is silent regarding the composition comprising Fibrobacter succinogenes and Ruminococcus flavefaciens.
Cutcliffe teaches that Fibrobacter succinogenes, Ruminococcus flavefaciens and Butyrivibrio fibrisolvens are probiotics that can confer a health benefit on a host such as livestock animal ([0070; 0078]). Cutcliffe further teaches a composition comprising one or more isolated and purified microorganism such as Fibrobacter succinogenes, Ruminococcus flavefaciens and Butyrivibrio fibrisolvens 
Both Villarreal and Cutcliffe are directed to probiotics for livestock that suffer from a microbiome-related health conditions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by including Fibrobacter succinogenes or Ruminococcus flavefaciens in the microbial composition because Cutcliffe has recognized that Fibrobacter succinogenes or Ruminococcus flavefaciens are probiotics that could modulate and restore gut microbiome of the livestock and confer other beneficial effects including immunomodulatory features, regulation of cell proliferation, etc. to the livestock.
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Fibrobacter succinogenes and Ruminococcus flavefaciens in the microbial composition of Villarreal because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Villarreal in view of Cutcliffe is silent regarding the oil being vegetable oil such as those recited in the claim. Wassel teaches that sunflower oil is suitable for use to produce a W/O emulsion comprising a probiotic (Abstract; [0008]; [0103-0105]). Both Villarreal and Wassel are directed to W/O emulsions comprising probiotics. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by using sunflower oil as the oil phase because the prior art has established that sunflower oil is an art-recognized vegetable prima facie obviousness determination. (MPEP 2144.07). 
Villarreal in view of Cutcliffe and Wassel is silent regarding the emulsifying agent being those recited in the claim. Harel teaches that lecithin or polysorbates or mixture thereof is suitable for use as an emulsifier in a W/O emulsion (claim 16; [0051]). Both Villarreal and Harel are directed to W/O emulsions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by using the mixture of lecithin and polysorbates as the emulsifying agent in the W/O emulsion of Villarreal because the prior art has established that the mixture of lecithin and polysorbates are art-recognized emulsifiers suitable for use in a W/O emulsion. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
Therefore, Villarreal in view of Cutcliffe, Wassel and Harel render obvious claim 1.
Regarding claim 2, Villarreal teaches that the concentration of the microorganisms in the W/O composition is 40% (e.g., 20% Butyrivibrio fibrisolvens and 20% Streptococcus bovis) (Table 3-1, page 30-31 of the original document; and Table 3-1 of the English translation). Villarreal also includes the embodiment teaching that when there is only one type of microorganism in the W/O composition, the total amount of active ingredient is also 40% (Table 3-1). Therefore, it would have been obvious to one of ordinary skilled in the art to have maintained the concentration of the Fibrobacter succinogenes and Ruminococcus flavefaciens are incorporated into the composition of Villarreal.
The concentration as taught by Villarreal falls with the range recited in the claim. 
Regarding claim 9, Villarreal teaches that the pH regulating agent is carbonate or phosphate (Table 3-1, page 30-31 of the original document; and Table 3-1 of the Google translation).
Regarding claim 13, Villarreal teaches that the composition consists of Streptococcus bovis and Butyrivibrio fibrisolvens is used for prevention of neonate diarrhea of the calves (Abstract, see page X of original document; page 1 of the Google translation). Cutcliffe teaches that the composition comprising Fibrobacter succinogenes, Ruminococcus flavefaciens or Butyrivibrio fibrisolvens is able to modulate and restore gut microbiome, and to bring the beneficial effects including immunomodulatory features, regulation of cell proliferation, etc. ([0005-0006; 0087; 0078; 0322]; [0083]).
Villarreal in view of Cutcliffe, Wassel and Harel is silent regarding “increasing body weight in calves”. However, the limitation “for use in the prevention of neonate diarrhea and increasing body weight in calves” is interpreted not to further limit the claim. Given that Villarreal in view of Cutcliffe, Wassel and Harel teaches a W/O emulsion consisting of the four microorganisms of claim 1, it is clear that Villarreal in view of Cutcliffe, Wassel and Harel would be capable of performing the intended use, i.e., in the prevention of neonate diarrhea and increasing body weight in calves. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal in view of Cutcliffe, Wassel and Harel as applied to claim 1 above, and further in view of Bertazzoni (Bertazzoni, “Relationship between number of bacteria and their probiotic effects, Microbial Ecology in Healthy and Disease, 2008, 20, pages 180-183).
Regarding claim 3, Villarreal teaches a concentration of ~109 cfu/ml for Streptococcus bovis and Butyrivibrio fibrisolvens (Original document, page 37-39 Table 4-1 and 4-2). Cutcliffe teaches that the microbe can be present in any suitable concentration in the composition such as 101 to1018 cfu ([0365]). Bertazzoni teaches that probiotics would confer a health benefit to the host only when they are administered in an adequate amount (page 180, left column, first para.), and that probiotics effect seems to be dose-dependent (page 182, left column, 2nd para.). As such, the prior art recognizes that the concentration of the probiotics is a result effective variable. Both Villarreal and Bertazzoni are directed to probiotics. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of each microorganism such that the probiotics could confer the desired health effect. As such, the concentration as recited in claim 3 is merely an obvious variant of the prior art.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Villarreal in view of Cutcliffe, Wassel and Harel as applied to claim 1 above, and further in view of Barret (Barret US Patent Application Publication No. 2015/0201639).
Regarding claim 10, Villarreal teaches that the oil phase comprises a viscous agent but is silent regarding the viscous agent being selected from the group as recited in claim 10. Barret teaches that a hydrocolloid such as starches, guar, xanthan, carrageenan, etc. is suitable for use as a viscosity agent (e.g., thickener) in a W/O emulsion composition ([0028]). Both Villarreal and Barret are directed to W/O emulsions compositions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by using a hydrocolloid such as starch, guar, xanthan, carrageenan as the viscosity agent in the W/O emulsion of Villarreal because the prior art has established that a hydrocolloid such as starch, guar, xanthan, carrageenan is an art recognized viscosity agent suitable for use in a W/O emulsion. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07).
Regarding claim 11, Villarreal in view of Cutcliffe, Wassel and Harel teaches that oil phase is sunflower oil at a concentration of 49.62-49.96% and the concentration of sodium bicarbonate is 0.75% (Villarreal, Table 3-1, page 30-31 of the original document; and Table 3-1 of the English translation; Wassel, Abstract; [0008]; [0103-0105]). Both proportions overlap with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Villarreal teaches that the concentration of the active ingredient (e.g., the microorganisms) in the culture media is 40% (e.g., 20% Butyrivibrio fibrisolvens and 20% Streptococcus bovis) (Table 3-1, page 30-31 of the original document; and Table 3-1 of the English translation). Villarreal also includes the embodiment teaching that Fibrobacter succinogenes and Ruminococcus flavefaciens are incorporated into the composition of Villarreal.
Harel teaches using mixture of polysorbates and lecithin as the emulsifier. Therefore, it would have been obvious to have selected polysorbate 20 and liquid lecithin as the emulsifier to include in the composition where Harel teaches polysorbates and lecithin, as one of ordinary skill would have had the reasonable expectation that any polysorbate and lecithin such as polysorbate 20 and liquid lecithin would function effectively in the composition. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with polysorbate 20 and liquid lecithin.
Villarreal in view of Cutcliffe, Wassel and Harel is silent regarding the concentrations of polysorbate 20 and liquid lecithin in the composition. However, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of an emulsifier such that the W/O emulsion could be suitably stabilized. As such, the concentrations of polysorbate 20 and liquid lecithin recited in the claim are merely obvious variants of the prior art.
Villarreal teaches that the microbial composition comprises a viscous agent but is silent regarding the hydrocolloid. Barret teaches that a hydrocolloids such as starches, guar, xanthan, carrageenan, etc. is suitable for use as a viscosity agent (e.g., thickener) prima facie obviousness determination. (MPEP 2144.07). 
Villarreal in view of Cutcliffe, Wassel, Harel and Barret is silent regarding the concentrations of hydrocolloid in the composition. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of a viscosity agent such that the W/O emulsion could be suitably thickened. As such, the concentrations of hydrocolloid recited in the claim are merely obvious variants of the prior art.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal in view of Cutcliffe, Wassel, Harel and Barret as applied to claim 11 above, and further in view of Bertazzoni (Bertazzoni, “Relationship between number of bacteria and their probiotic effects, Microbial Ecology in Healthy and Disease, 2008, 20, pages 180-183) and Blanchard (Blanchard, US Patent Application Publication No. 2010/0105114).
Regarding claim 12, Villarreal teaches that the culture media for the microorganism comprises the following components (page 24, bottom para. and page 2HPO4, KH2PO4 and ammonium sulfate. Therefore, the concentration of NaCl, K2HPO4, KH2PO4 and ammonium sulfate individually is lower than 15%, and will encompass those concentrations recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Villarreal in view of Cutcliffe, Wassel, Harel and Barret is silent regarding the concentration of each of the microorganisms in CFU/ml. Bertazzoni teaches that the concentration of probiotics needed to obtain a clinical effect is great than or equal to 106 cfu/ml in the intestine (Abstract). Bertazzoni further teaches that probiotics would confer a health benefit to the host only when they are administered in an adequate amount (page 180, left column, first para.), and that probiotics effect seems to be dose-dependent (page 182, left column, 2nd para.). As such, Bertazzoni teaches that the concentration of the microorganisms is a result effective variable. Both Villarreal and Bertazzoni are directed to probiotics. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the 
Villarreal in view of Cutcliffe, Wassel, Harel, Barret and Bertazzoni is silent regarding the culture media comprising MgSO4 and CaCl2. Blanchard teaches a culture media for an anaerobic bacteria C. phytofermentans comprises minerals such as MgSO4 and CaCl2 (Abstract; [0116]). Both Villarreal and Blanchard are directed to culture media for anaerobic bacteria. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by including minerals comprising MgSO4 and CaCl2 in the culture media as a source of mineral nutrients.
Villarreal in view of Cutcliffe, Wassel, Harel, Bertazzoni and Blanchard is silent regarding the amount of MgSO4 and CaCl2 in the culture media. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of MgSO4 and CaCl2 such that the microorganisms could be suitably cultured. As such, the concentrations of MgSO4 and CaCl2 as recited in the claim are merely obvious variants of the prior art.
Therefore, Villarreal in view of Cutcliffe, Wassel, Harel, Bertazzoni and Blanchard renders obvious claim 12.

Response to Arguments
Applicant’s arguments filed10/04/2020 with respect to pending claim(s) have been considered but are moot because the new ground of rejection set forth in the instant office action.
Applicant’s arguments filed 09/01/2020 either are moot because of the new ground of rejection set forth the in the instant office action, or are already addressed in the advisory action mailed 09/23/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791